Citation Nr: 0008344	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  93-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
disability evaluation for post-traumatic stress disorder with 
psychophysiologic gastrointestinal reaction, prior to 
February 27, 1990.  



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Washington, D.C.  That decision increased the rating for a 
disability classified as psychophysiologic gastrointestinal 
reaction from no percent to 30 percent, effective February 
27, 1990.  The RO found that this was the date of the 
veteran's claim for increase.

In August 1995, the Board remanded the case to the RO for 
additional development. By rating action in January 1997, the 
classification of the veteran's service connected disability 
was changed, to PTSD with psychophysiologic gastrointestinal 
reaction manifested by left upper quadrant pain, and the 
rating was increased from 30 percent to 70 percent effective 
from February 27, 1990.  By rating action in April 1998, the 
rating was increased to 100 percent effective back to 
February 27, 1990.  

The development requested in the Board's August 1995 remand 
has been completed.  


FINDINGS OF FACT

1.  VA has obtained all the evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  The veteran's claim for an increased rating for his 
service connected disability currently classified as PTSD 
with psychophysiologic gastrointestinal disorder was received 
on February 27, 1990.  

3.  It was factually ascertainable that the veteran was 
entitled to a 100 percent evaluation more than one year prior 
to the date of his claim for increase.  


CONCLUSION OF LAW

An effective date prior to February 27, 1990 for the grant of 
a 100 percent rating for PTSD with psychophysiologic 
gastrointestinal reaction is not warranted.  38 U.S.C.A. 
§§ 1155, 5110(b)(2), (g), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 4.1, 4.2, 4.10, 4.126, 4.130 (1999); 
38 C.F.R. § 4.132, Diagnostic Codes 9411, 9502 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection had been in effect for a disability 
classified as psychophysiologic gastrointestinal reaction 
manifested by left upper quadrant pain since November 1969, 
on the basis of a VA hospital report first identifying this 
disability entity.  This period of VA hospitalization was in 
March and April 1970.  Service connection was granted on the 
basis of service medical records showing abdominal pain, pain 
in the spleen indicated on a VA examination in January 1970, 
and VA hospitalization during which he complained of left 
upper quadrant pain and the psychophysiologic 
gastrointestinal disorder was first diagnosed.  The essential 
medical basis for the grant was a history of similar 
complaints that originated during active service.  

The July 1970 rating decision assigned a 10 percent rating 
for the disability except for a temporary total rating based 
on the period of hospitalization.  Following appropriate 
notice, the veteran did not appeal.  On a routine VA rating 
examination in May 1975, no abdominal abnormality was 
detected.  By rating action in July 1975, the 10 percent 
rating were reduced to no percent on the basis of that 
examination.  Following appropriate notice, the veteran did 
not appeal.  

The claim that led to this appeal was received on February 
27, 1990.  This was the first communication received from the 
veteran since his original claim in November 1969.  Pursuant 
thereto, and to multiple clinical evaluations, the rating for 
psychophysiologic gastrointestinal disorder manifested by 
left upper quadrant pain was increased to 30 percent, by 
rating action in December 1992.  In his Notice of 
Disagreement, the veteran claimed that this disorder was 
better classified as post-traumatic stress disorder (PTSD).  
Accordingly, the May 1993 statement of the case reflected 
service connection for PTSD as one of the issues and 
contained the unfavorable rationale that PTSD was not shown 
to be present.

Received in October 1993 were various medical reports that 
included a March 1993 examination indicating that the veteran 
suffered from PTSD, with symptoms including psychosomatic 
abdominal pain and discomfort.  A psychiatrist reported on an 
examination in February 1995 that the veteran had PTSD.  

A private specialist in general surgery reported in August 
1988 that the veteran had suffered for many years with 
intermittent rectal bleeding.  He reportedly had been 
hospitalized for this problem two years previously and the 
investigations revealed hemorrhoids only.  Since then, bright 
red bleeding with daily bowel movements was reported.  He 
suffered from perianal pain that was not associated with 
defecation.  He also complained of abdominal cramps and 
feeling anemic.  He described some prolapse occurring with 
bowel movements that sometimes required manual replacement.  
On the physical examination, he was described as fit and 
healthy.  A sigmoidoscopy to 15 centimeters revealed third 
degree hemorrhoids.  Minor skin tag formation was noted.  A 
rectal biopsy revealed congested blood vessels and 
inflammatory infiltrate.  The appearance was consistent with 
very mild nonspecific proctitis.  

The same surgeon reported in February 1991 that the veteran 
underwent a hemorrhoidectomy in August 1988.  He had had very 
large multiple third degree hemorrhoids and excessive folds 
of rectal mucosa.  Following the surgery, his bowel function 
was improving.  

In July 1991, a friend of the veteran who had known him since 
1977 reported that the veteran was suffering from ongoing 
pain and emotional stress resulting from his Vietnam 
experiences when they met.  Since then, his incapacity to 
handle pain reportedly had made work impossible.  His pain 
reportedly had necessitated hospitalization on at least two 
occasions, in 1986 and 1988.  The physical and psychological 
effects of his incapacities reportedly had caused breakdowns 
in personal relationships and limited his motivation to 
socially integrate.  The physical and emotional strain he was 
under was thought to eventually result in total disability.  

In August 1991 a friend of eight years reported that the 
veteran suffered from nightmares regularly, constant pain and 
discomfort.  He lacked concentration and the ability to 
perform mundane tasks for lengthy periods so that he could 
not work.  

A statement from a friend of 15 years was received in October 
1991 reflecting that the veteran did not have lasting stamina 
to work.  He would have to stop working after a few days 
because he became ill.  He was under stress to provide for 
his family.  

A private physician's report in October 1991 indicated that 
the veteran complained of chronic abdominal pain and 
intermittent rectal bleeding over a 10-year period.  He 
stated that he experienced bright red blood with his stool 
every couple of days.  He possibly had psychological problems 
following combat experiences in Vietnam.  The abdominal and 
rectal examinations were normal.  A psychiatric opinion was 
thought to be helpful because his past history possibly was 
partly delusional and a mild form of a thought disorder could 
have been present.  A gastroscopy and colonoscopy later in 
October 1991 indicated duodenitis and no abnormality of the 
colon.  The same physician reported in November 1991 that the 
veteran had reported rectal bleeding but colonoscopy had been 
normal and rectal biopsies had shown no evidence of 
proctitis.  No major hemorrhoids were noticed during the 
colonoscopy.  Endoscopy had shown a little duodenitis but no 
ulceration.  The biopsy had been negative for parasites or 
celiac disease.  

A private psychologist reported to VA in March 1993 that the 
veteran was suffering from PTSD with symptoms of psychic 
numbing, severe blunting of affect, mental confusion, extreme 
slowness in responding to communication and difficulty in 
processing thought, disturbed sleeping pattern, nightmares, 
depression, lethargy, withdrawal from normal society, low 
self-esteem, binge drinking, relationship difficulties, 
passive response to life and psychosomatic symptoms of 
abdominal pain and discomfort.  

A private director of counseling reported in May 1993 that 
the veteran had contacted a Vietnam Veterans Counseling 
Service in January 1993 for assistance with emotional and 
psychological problems.  

A private medical practitioner reported in August 1993 that 
the veteran could not work more than 2-3 days at a time 
without becoming completely exhausted and drained and blamed 
this on PTSD and blood loss due to hemorrhoids.  An 
assessment by another doctor that the veteran had 
undifferentiated schizophrenia was supported by little 
objective evidence.  He was described as unemployable because 
of his vague manner and lethargy.  

A friend since the early 1970's reported in November 1993 
that the veteran suffered from physical and emotional effects 
of his service in Vietnam with an overlay on his capacity for 
social integration, restrictions on his lifestyle choices, 
and limits on his ability to sustain relationships and work 
full time.  The trauma he experienced during Vietnam 
reportedly resulted in introspective isolation and a tendency 
toward social isolation, particularly during times of stress.  
For some years he had had occasional casual employment with 
long periods of receiving unemployment benefits.  He 
eventually deteriorated to the point of an inability to work.  
His friend believed that his need for unemployment benefits 
was unchanged for five years prior to his application for 
them.  The veteran's desire to continue working dominated his 
ability to accurately judge the reality that he could not 
work.  

A private psychiatrist reported in February 1995 that the 
veteran reported that his Vietnam experiences resulted in 
abdominal pain, social isolation, sleep disturbance and 
increased anger.  He also reported suffering from nightmares 
involving aggression, violence and fear, night sweats, 
recurrent intrusive distressing thoughts, a strong feeling 
that he never left Vietnam, flashbacks, avoidance of 
thoughts, situations, activities and people that provoked 
memories of Vietnam, hypervigilance, emotional numbness, 
diminished hobbies and interests, irritability, exaggerated 
startle reaction, significant depressive symptoms, mood 
swings, poor appetite, diminished energy.  He had been seeing 
psychiatrists since 1990.  In 1993, he saw a psychologist 
weekly for 8 months.  Beginning in May 1993, he was seeing 
this psychologist as part of a Vietnam Veterans Counseling 
Service.  He had not worked full time since 1986.  He 
described not being able to get along with his employers.  He 
did not get along well with others.  He felt that he could 
not work full time because of a lack of energy.  He was 
divorced from his first wife and separated from his second 
wife.  His second wife left reportedly because she was afraid 
of his anger and his use of alcohol.  As a result of his 
Vietnam experiences, the psychiatrist stated that the veteran 
suffered from severe chronic PTSD and major depression.  He 
was described as permanently unfit to work due to his 
psychiatric disorders.  

A psychiatric examination arranged by VA in February 1996 
indicated the veteran's complaints of difficulty sleeping, 
nightmares, flashbacks, ruminations about Vietnam, always 
being on guard, feelings of extreme anger, difficulty 
trusting people and in establishing close relationships, 
increasing social isolation and withdrawal over the years, 
lack of energy, strength and stamina, periodic depression, 
irritability, difficulty concentrating, constant abdominal 
pain and a feeling of knots in his stomach.  He was described 
as suffering from PTSD manifested by insomnia, recurrent 
nightmares, hypervigilance, and difficulties in the 
expression of emotion.  The complaint of abdominal pain had 
been constant over many years and was felt to be a somatic 
manifestation of anxiety that was part and parcel of PTSD.  
Symptoms of PTSD had increasingly interfered with function 
socially and in the work place.  He reportedly had not worked 
full time for about 10 years.  He was not capable of work 
that involved ongoing interpersonal contact.  The prognosis 
was extremely guarded with gradual deterioration in terms of 
his symptomatology requiring ongoing supervision by his 
treating psychiatrists.  

In November 1997, a private psychologist reported that the 
veteran's difficulty in cognitive processing, slow 
verbalization of thoughts, flashbacks, poor sleeping, and 
symptoms of PTSD that were likely to return in the face of 
any stress and anxiety prevented a successful return to 
employment.  

A private physician reported in November 1997 that the 
veteran suffered from chronic abdominal pain.  His main 
problem was listed as PTSD that had changed little since 
1995.  He lived a relatively isolated existence and had 
limited contact with non-veterans.  His anger and inability 
to interact reportedly left him unfit for work.  He had 
abdominal and chest pains that seemed to have a psychological 
basis.  It was thought unlikely that the situation would 
change enough to make him employable.  

Legal Criteria

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date; otherwise, it is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim is received within one year thereafter."  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and VA's General 
Counsel have interpreted the provisions of 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 as meaning that if the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected disability 
in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.  

On November 7, 1996, new VA regulations became effective 
which established a new schedule for rating mental disorders.  
See Notice, 61 Fed.Reg. 52695 (1996).  PTSD is a mental 
disorder which is rated under these regulations.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), amended by 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Since these changes 
did not become effective until after the effective date of 
the increased evaluation, they could not serve as the basis 
for an increased evaluation.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the applicable (pre-November 7, 1996) criteria for 
rating PTSD, a 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, or when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. §4.132, Diagnostic Code 9411; see 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 
100 percent rating were each independent bases for granting a 
100 percent rating).  

Prior to November 7, 1996, the veteran's original diagnostic 
code, DC 9502 for psychological factors affecting 
gastrointestinal condition, provided for evaluation under the 
same criteria as DC 9411.  38 C.F.R. § 4.132, Note 4.  Under 
Note 2, following DC 9511 (1996), when two diagnoses, one 
organic and the other psychologic or psychoneurotic are 
present, only one percentage evaluation was to be provided 
under the appropriate diagnostic code to represent the major 
degree of disability.  The veteran has not contended, nor 
does the evidence show that he would have been entitled to a 
100 percent evaluation on the basis of his gastrointestinal 
symptoms prior to February 27, 1990.


Analysis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that the claim is plausible.  This being so, the 
Board must examine the record and determine whether the VA 
has any further obligation to assist in the development of 
his claim.  38 U.S.C.A. § 5107(a).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by again remanding the case 
with directions to provide further assistance to the veteran.  
A comprehensive medical history and detailed findings 
regarding his service-connected psychiatric disability over 
the years are documented in the medical evidence.  Pursuant 
to the Board's August 1995 remand, VA authorized psychiatric 
evaluations were conducted.  Additional private treatment 
records were obtained as well, pursuant to that remand.  
There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity of the service-connected psychiatric disorder for 
the purpose of retroactive compensation benefits than that 
shown by said examinations.  Thus, the Board concludes that 
the RO has substantially complied with the Board's remand 
directives; the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the appellate 
issue; and the duty to assist appellant as contemplated by 38 
U.S.C.A. § 5107(a) has been satisfied.  

In the course of this appeal it has been clarified that the 
veteran has one ratable service connected disability 
currently classified as PTSD with a psychophysiologic 
gastrointestinal disorder, but previously classified as a 
psychophysiologic gastrointestinal disorder.  This disability 
entity, however classified, has been service connected since 
November 1969, and the subject of the veteran's claim for 
increase received on February 27, 1990. 

The private clinical evidence in August 1988 indicated that 
the veteran's gastrointestinal problems centered on 
hemorrhoids and proctitis that were not service connected.  
His symptoms apparently lessened significantly after a 
hemorrhoidectomy.  His friend's July 1991 report indicated 
pain and emotional stress stemming from his Vietnam 
experiences for the first time.  Pain and the psychological 
effects of his incapacities were described as progressive and 
in terms that would eventuate in total disability.  Later 
reports in 1991 reflected an inability to work due to 
psychological factors and pain.  The first medical evidence 
of psychological dysfunction related to combat experiences in 
Vietnam was dated in 1991.  Abdominal pain and discomfort as 
symptomatic of PTSD was first medically indicated in 1993.  
In August 1993, it was medically indicated that he was unable 
to work more than 2-3 days at a time without complete 
exhaustion and feeling drained due to PTSD and blood loss due 
to hemorrhoids.  He was described as unemployable at that 
time.  

His friend since the early 1970's who submitted a statement 
in November 1993 presented evidence that the veteran had not 
been able to work for five years due to psychiatric 
dysfunction.  On the psychiatrist's report in February 1995 
it was indicated that the veteran had been unable to work due 
to PTSD, essentially, since 1986.  Specifically, the PTSD 
symptomatology of social isolation and difficulties with 
social interrelationships and diminished energy were 
presented as the main obstacles to employment.  Likewise, the 
VA authorized examination in February 1996 showed that 
specified manifestations of PTSD along with somatic 
manifestations of abdominal pain had been instrumental in his 
inability to work full time for about 10 years and his 
incapability for any work that involved ongoing interpersonal 
contact.  A permanent incapacity for work due to PTSD was 
confirmed in the November 1997 clinical reports.  

In sum all of the evidence obtained prior to and since the 
February 1990, claim shows that the veteran's service 
connected disability rendered him unemployable for a period 
in excess of one year prior to the date of his claim.  See 
Hazan v. Brown.  Accordingly, the effective date for the 
grant of increase is the date of claim.  Harper v. Brown; 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98


ORDER

An effective date earlier than February 27, 1990, for the 
grant of a 100 percent rating for PTSD with psychophysiologic 
gastrointestinal disorder is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



